Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00838-CV

                               In the INTEREST OF G.P.C., a Child

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007EM501481
                             Honorable Eric Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: January 21, 2015

DISMISSED FOR LACK OF JURISDICTION

           On December 3, 2014, Alronce J. Comeaux filed a notice of appeal, complaining of the

trial court’s August 17, 2007, Order In Suit Affecting The Parent-Child Relationship. Comeaux

did not file a notice of appeal or a motion for extension of time to file the notice of appeal within

the time allowed by the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 26.1, 26.3. A

timely notice of appeal must be filed in order to invoke this court’s jurisdiction. See Sweed v. Nye,

323 S.W.3d 873 (Tex. 2010). “Once the period for granting a motion for extension of time under

Rule [26.3] has passed, a party can no longer invoke the appellate court’s jurisdiction.” Id.

           We ordered Comeaux to file a response by January 5, 2015, showing cause why this appeal

should not be dismissed for lack of jurisdiction, and advised him the appeal would be dismissed if

he failed to satisfactorily respond within the time provided. See TEX. R. APP. P. 42.3(a), (c).
                                                                                04-14-00838-CV


Comeaux has not filed a response to our order. Accordingly, we dismiss this appeal for lack of

jurisdiction.


                                              PER CURIAM




                                             -2-